Version 5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-35067 SWISHER HYGIENE INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-3819646 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4725 Piedmont Row Drive, Suite 400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 364-7707 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Larger Accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ Number of shares outstanding of each of the registrant's classes of Common Stock at November 5, 2014: 17,589,309 shares of Common Stock, $0.001 par value per share. Version 5 SWISHER HYGIENE INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2014 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets at September 30, 2014 (Unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the Three and Nine Months Ended September 30, 2014 and 2013 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2014 and 2013 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 26 PART II. OTHER INFORMATION 28 ITEM 1. LEGAL PROCEEDINGS 28 ITEM 1A. RISK FACTORS 30 ITEM 6. EXHIBITS 30 Version 5 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, December 31, (Unaudited) Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable (net of allowance for doubtful accounts of approximately$1.6 millionat September 30, 2014 and$2.0 millionat December 31, 2013) Inventory, net Deferred income taxes 96 Assets held for sale 75 Other assets Total current assets Restricted cash - Property and equipment, net Goodwill - Other intangibles, net Customer relationships and contracts, net Other noncurrent assets Total assets $ $ Current liabilities Accounts payable $ $ Accrued payroll and benefits Accrued expense Long-term debt and obligations due within one year Liabilities of discontinued operations - Total current liabilities Long-term debt and obligations Deferred income taxes Other long-term liabilities Total noncurrent liabilities Commitments and contingencies Equity Preferred stock, par value $0.001, authorized 10,000,000 shares; no shares issued and outstanding at September 30, 2014 and December 31, 2013 - - Common stock, par value $0.001, authorized 600,000,000 shares; 17,588,897 shares and 17,577,330 shares issued and outstanding at September 30, 2014 and December 31, 2013 (1) 18 18 Additional paid-in capital (1) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total equity Total liabilities and equity $ $ (1)All outstanding share amounts and computations using such amounts have been retroactively adjusted to reflect the June 3, 2014 one-for-ten reverse stock split. See Notes to Condensed Consolidated Financial Statements 1 Version 5 SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (In thousands, except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue Products $ Services Franchise and other Total revenue Costs and expenses Cost of sales (exclusive of route expenses and related depreciation and amortization) Route expenses Selling, general, and administrative expenses Depreciation and amortization Impairment loss on assets held for sale - Impairment loss on goodwill - - - Total costs and expenses Loss from continuing operations ) Other (expense) income, net ) ) ) Net loss from continuing operations before income taxes ) Income tax benefit (expense) 55 ) 78 ) Net loss from continuing operations ) Loss from discontinued operations, net of tax - ) - ) Net loss ) Comprehensive loss Employee benefit plan adjustment, net of tax - - - 3 Foreign currency translation adjustment ) 33 ) ) Comprehensive loss $ ) $ ) $ ) $ ) Loss per share (1) Basic and diluted (continuing operations) $ ) $ ) $ ) $ ) Basic and diluted (discontinued operations) - ) - ) Weighted-average common shares used in the computation ofloss per share (1) Basic and diluted (1)All outstanding share amounts and computations using such amounts have been retroactively adjusted to reflect the June 3, 2014 one-for-ten reverse stock split. See Notes to Condensed Consolidated Financial Statements 2 Version 5 SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Loss from discontinued operations, net of tax - Depreciation and amortization Provision for doubtful accounts Stock based compensation Deferred income taxes ) Impairment loss on assets held for sale Impairment loss on goodwill - Loss (gain) on sale of assets ) Loss on sale of assets held for sale - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) ) Accounts payable, accrued expense and other current liabilities Other assets and non-current assets Net cash used in operating activities of continuing operations ) ) Net cash used in operating activities of discontinued operations ) ) Cash used in operating activities ) ) Investing activities Cash received for receivable due from sale of discontinued operations (including working capital adjustment) - Purchases of property and equipment ) ) Cash received on sale of property and equipment 84 Cash received on sale of assets held for sale Acquisitions, net of cash acquired - ) Restricted cash ) Cash provided by (used in) investing activities ) Financing activities Principal payments on debt ) ) Proceeds from debt issuances - Proceeds from exercise of stock options - 1 Taxes paid related to income tax withheld on settlement of equity awards ) - Cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See Notes to Condensed Consolidated Financial Statements 3 Version 5 SWISHER HYGIENE INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 — BASIS OF PRESENTATION The accompanying Condensed Consolidated Financial Statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and therefore do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements. The Company's Condensed Consolidated Financial Statements reflect all adjustments that management believes are necessary for the fair presentation of their financial position, results of operations, comprehensive loss and cash flows for the periods presented. The information at December 31, 2013 in the Company's Condensed Consolidated Balance Sheet included in this quarterly report was derived from the audited Consolidated Balance Sheet included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on March 17, 2014. The Company's 2013 Annual Report on Form 10-K is referred to in this quarterly report as the “2013 Annual Report.” This quarterly report should be read in conjunction with the 2013 Annual Report. Intercompany balances and transactions have been eliminated in consolidation. Tabular information, other than share and per share data, is presented in thousands of dollars. Certain reclassifications, including those described further inNote 3, “Prior Period Reclassification,” have been made to prior year amounts for consistency with the current period presentation. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses and disclosure of contingent assets and liabilities at the date of the Condensed Consolidated Financial Statements. Actual results could differ from those estimates and such differences could affect the results of operations reported in future periods. The Company's significant accounting policies are discussed in Note 1 of the Notes to Consolidated Financial Statements in our 2013 Annual Report. There have been no significant changes to those policies. On June 3, 2014, a one-for-ten reverse split of the Company's issued and outstanding common stock, $0.001 par value per share, became effective ("Reverse Stock Split"). Trading of the common stock on a post-Reverse Stock Split adjusted basis began at the open of business on the morning of June 3, 2014. All historic share and per share information, including loss per share, in this Form 10-Q have been retroactively adjusted to reflect the Reverse Stock Split. Newly Issued Accounting Pronouncements In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2014-09, "Revenue from Contracts with Customers" (Topic 606). This ASU is intended to clarify the principles for recognizing revenue by providing a more robust framework for addressing revenue issues; improving comparability of revenue recognition practices; and providing more useful information to users of financial statements through improved revenue disclosure requirements. The provisions of this ASU are effective for interim and annual periods beginning after December 15, 2016.The Company is currently evaluating the impact of this ASU. NOTE 2 —DISCONTINUED OPERATIONS AND ASSETS HELD FOR SALE Discontinued Operations The Company completed the sale of its Waste segment on November 15, 2012.For the nine month period ended September 30, 2014, net cash used in operating activities of discontinued operations was $2.1 million and consisted of a $1.9 million payment for legal fees and the settlement of a contractual dispute that the Company accepted responsibility to resolve as a part of the sale of the Waste segment.For the nine month period ended September 30, 2013, net cash used in operating activities of discontinued operations was $3.0 million and consisted of paymentsprimarily related to severance and professional fees associated with the sale of the Waste segment. 4 Version 5 Assets Held For Sale During 2013, the Company commenced an active program to sell certain linen and dust operations that were determined to be under-performing, non-core businesses or routes.Additionally, a chemical manufacturing plant was closed in connection with the Company’s plant consolidation effort. In accordance with ASC 360, Property, Plant and Equipment, these assets have been classified as assets held for sale in the Condensed Consolidated Balance Sheet and the assets were adjusted to the lower of historical carrying amount or fair value.Fair value is based on the estimated sales price, less selling costs,of the assets.Estimates ofthe net sales proceedsare derived using Level 3 inputs, including the Company’s estimates related toindustry multiples of revenues or operating metrics, the status of ongoing sales negotiations and asset purchase agreements where available.The Company’s estimates of fair value require significant judgment and are regularly reviewed and subject to change based on market conditions, changes in the customer base of the operations or routes and our continuing evaluation as to the facility's acceptable sales price. During 2014, the Company updated its estimates of the fair value of certain linen routes and operations to reflect various events that occurred during the year.The cumulative impairment loss for the nine months ended September 30, 2014 was $3.0 million, of which $1.9 million was attributable to a reduction in the estimate of net sales proceeds for a linen processing operation.The factors driving the $1.9 million reduction were the cancellation notificationsreceived during April and May 2014from threemajor customers resulting in a significant loss of forecasted revenue; and the operation’s 2014 year-to-date losswhich was in excess of the Company’s estimates.The asset fair value of this linen processing operation was written down to zero in the second quarter of 2014. As discussed in Note 14, "Subsequent Event", the Company has made the decision to close this linen processing operation during the fourth quarter of 2014. The Company completed several sales transactions during the nine months ended September 30, 2014, which resulted in the net receipt of $1.4 million in cash and the remainder in receivables.A loss on these sales of $0.9 million was incurred and included a write-off of $0.6 million of the receivable balances.The receivable balances were primarily for contingent sales proceeds that were based on post-closing revenues of previously sold routes which were lower than estimated.The total loss of $0.1 million and $0.9 million for the three and nine months ended September 30, 2014, respectively, is included in “Other expense, net” in the condensed consolidated statements of operations and comprehensive loss. None of the disposal groups that could be classified as discontinued operations were material, individually or in the aggregate, to the Company’s consolidated financial statements and therefore these results were not separately classified in discontinued operations.The remaining portfolio of assets held for sale did not meet the criteria for discontinued operations as they did not represent operations and cash flows that are clearly distinguished, operationally and for financial reporting purposes. Additionally, the Company anticipates maintaining continuingrevenues with respect to the sold routes and or customers through the sale of chemical, paper and its other core hygiene and sanitizing products and services. The 2013 annual revenue attributable to the linen assets held for sale and the sold linen assets was $14.1million.For the three and nine months ended September 30, 2014, linen related revenue attributable to the linen assets held for sale and the sold linen assets was $0.7 million and $3.1 million, respectively, and $3.6 million and $11.0 million for the three and nine months ended September 30, 2013, respectively.The Company expects the sales transactions, related to the remainder of the assets held for sale, will be completed in the first quarter of 2015. 5 Version 5 The major classes of the assets held for sale are as follows: September 30, December 31, Property and equipment, net $
